Case 0:20-cv-62133-CMA Document 1 Entered on FLSD Docket 10/20/2020 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASENO.: — -cv-

 

LOVELY LANGE,

Plaintiff,
Vv.
INTERNATIONAL MEDICAL
INDUSTRIES, INC., a Florida Corporation

Defendant.

/
COMPLAINT

COMES NOW, Plaintiff, Lovely Lange (hereafter referred to as “Plaintiff’), by and though
her undersigned counsel, and sues Defendant, INTERNATIONAL MEDICAL INDUSTRIES,
INC., a Florida Corporation (hereafter referred to as “Defendants”) stating as follows:

INTRODUCTION

This is an action by Plaintiff for declaratory relief and damages, as permitted under State

and Federal law, to redress Defendant’s discriminatory employment practices against Plaintiff

because of her race and national origin.

JURISDICTION, PARTIES, & VENUE
1. This action is brought pursuant to Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C.A. §1981, the Civil Rights Act of 1866, and Section 760.10 of the Florida
Statutes.
2. The jurisdiction of this Honorable Court is invoked to secure protection of, and redress for,

the deprivation of rights guaranteed by the aforementioned federal and state laws.
Case 0:20-cv-62133-CMA Document 1 Entered on FLSD Docket 10/20/2020 Page 2 of 8

3. This Honorable Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C.A.
§§1331, 1343, and 1367.

4. The venue for this action is properly placed in the Southern District of Florida, because
events/ employment practices alleged in this Complaint to be unlawful were committed in
Broward County, within the jurisdiction of this Honorable court.

5. At all times relevant, Plaintiff was employed by Defendant.

6. Plaintiffis a resident of Broward County, Florida, is of the age of majority, and is otherwise
sui juris.

7. Defendant, International Medical Industries, Inc. is a Florida corporation doing business in
Broward County, Florida.

8. Defendant, International Medical Industries, Inc’s principle address is in Broward County.

9. At all relevant times, Defendant was engaged in the medical device manufacturing
industry.

FACTUAL ALLEGATIONS

10. Plaintiff is an individual of Haitian national origin and shares in common a language,
culture, ancestry, and other social characteristics with other individuals of Haitian
ethnicity. Plaintiff is a member of a class of persons protected from discrimination in his
employment under 42 U.S.C.A. § 1981 and Title VII of the Civil Rights Act, as amended.

11. Plaintiff is an individual of the black race. Plaintiff is a member of a class of persons
protected from discrimination in his employment under 42 U.S.C.A. § 1981 and Title VI
of the Civil Rights Act, as amended.

12.On or about November of 2018, Plaintiff was employed as a Quality Technician by
Defendant.

13, On or about November 2, 2018, Plaintiff went on an approved maternity leave.
Case 0:20-cv-62133-CMA Document 1 Entered on FLSD Docket 10/20/2020 Page 3 of 8

14, On or about January 28, 2019, Plaintiff returned from maternity leave.

15. Upon Plaintiff's return, Plaintiff was told by the HR manager, Alan Misk, a white non-
Haitian male, to white for him in the break room.

16. After waiting for an hour, Alan Misk informed Plaintiff that her position had been
eliminated.

17. Plaintiff proceeded to meet with the Quality Department supervisor, Mr. Conrad to inquire
about her position being eliminated. Mr. Conrad was not aware of Plaintiff's position being
eliminated.

18. Mr. Conrad was willing to place Plaintiff in a different position, however Defendant
rejected the idea.

19. Thereafter, Plaintiff spoke to Anthony D’ Alessandro, Vice President of Defendant, a white
non-Haitian male, who told Plaintiff she could work on the assembly line or leave.

20. Working on the assembly line is a lower position with a lower rate of pay compared to
Plaintiff position of quality technician.

21. Plaintiff was the only black Haitian quality technician among four other technicians.

22. The other technicians were given the opportunity to remain on the shift or move to the
second or third shift, except Plaintiff. Plaintiff was only offered a lesser position with lesser
pay.

23. Additionally, a Spanish speaking employee, Ms. Jimenez was promoted to senior lead.
While Plaintiff was employed as a Quality Technician, Plaintiff trained Ms. Jimenez for

the position of quality technician. Ms. Jimenez had zero technician experience at the time.
Case 0:20-cv-62133-CMA Document 1 Entered on FLSD Docket 10/20/2020 Page 4 of 8

24.

25.

26,

27.

28.

29.

30.

31.

32.

33.

Black Haitian employees were treated differently by Defendant than other employees. For
example, black Haitian employees were not allowed to greet each other or gather around
drinking coffee and exchange ideas like Spanish speaking employees were allowed to do.
As a result of Plaintiff's national origin and race, Plaintiff was not given the opportunity to
continue working as a quality technician.

On or about January 28, 2019, as a result of Plaintiff's national origin and race, Plaintiff
was constructively discharged.

Defendant’s conduct was knowing, malicious, willful and wanton, and/or showed a
reckless disregard to Plaintiff.

Plaintiff was qualified for the position of Quality Technician.

As a result of aforementioned treatment by Defendants, Plaintiff suffered substantial
economic and non-economic damages, harm to his professional and personal reputation,
severe mental anguish, and embarrassment.

On or about February 28, Plaintiff filed a complaint with the U.S. Equal Employment
Opportunity Commission (hereafter referred to as the “EEOC”).

On or about August 24, 2020, the EEOC issued a “Notice of Suit Rights” to Plaintiff.

COUNT I- DISCRIMINATION BASED ON RACE

Plaintiff realleges and reaffirms the allegations contained in the above paragraphs 1
through 31, as if fully set forth herein.

Defendant engaged in and allowed policies and practices that willfully, intentionally, and
unlawfully discriminated against Plaintiff based on his national origin. Defendant
engaged in a pattern of continuous discrimination against Plaintiff because of her black

race.
Case 0:20-cv-62133-CMA Document 1 Entered on FLSD Docket 10/20/2020 Page 5 of 8

34.

35.

36.

37.

38.

39.

40.

Plaintiff was singled out for mistreatment in a discriminatory manner because of her race.
Defendants participated in, were aware of, and/or allowed the discrimination. Defendants
knew such actions were unlawful but acted in reckless disregard of the law.

Defendant’s conduct complained of here was willful and in disregard of Plaintiff's
protected rights.

Plaintiff would have continued in her employment with Defendant, entitled to her wages
and benefits, but for the discriminatory conduct of Defendant.

As a direct and proximate result of Defendant’s discriminatory acts and/or omissions,
Plaintiff suffered an adverse employment action, constructive discharge, and based on her
race.

The conduct of Defendant, by and through the conduct of its employees, agents, and/or
representatives, and the Defendant’s endorsement of discriminatory activities, and
Defendant’s failure to address, mitigate, and/or take remedial actions to prevent such
discrimination toward Plaintiff, deprived Plaintiff of her statutory rights under federal and
state law.

As a result of Defendant’s acts and/or omissions, Plaintiff suffered both irreparable injury
and compensable damages.
Plaintiff was forced to retain undersigned counsel to prosecute his claims and is entitled
to attorney’s fees pursuant to 42 U.S.C.A. § 1988, the Civil Right Attorney’s Fee Award

Act.

WHEREFORE, Plaintiff, Lovely Lange, respectfully requests this Honorable Court enter

judgment for Plaintiff and against Defendant containing the following relief:
Case 0:20-cv-62133-CMA Document 1 Entered on FLSD Docket 10/20/2020 Page 6 of 8

a. A declaratory judgment that the aforementioned actions, conduct, and practices of
Defendants violate the laws of the United States and the State of Florida;

b. Anaward of damages in an amount to be determined at trial, plus pre-judgment interest,
to compensate Plaintiff for all monetary and or economic harm;

c. Anaward of damages in an amount to be determined at trial, plus pre-judgment interest,
to compensate Plaintiff for all non-monetary and/or compensatory harm, including, but
not limited to, compensation for his mental anguish, humiliation, embarrassment,
stress, anxiety, emotional pain and suffering, emotional distress, and /or physical
injuries;

d. An award of damages for any and all other monetary and/or non-monetary losses
suffered by Plaintiff in an amount to be determined at trial, plus pre-judgment interest;

e. An award of punitive damages;

f, An award of costs that Plaintiff has incurred in this action, as well as Plaintiff's
reasonable attorneys’ fees to the fullest extent permitted by law; and

g. Such other and further relief as the Court may deem just and proper.
COUNT II- DISCRIMINATION BASED ON NATIONAL ORIGIN

41. Plaintiff realleges and reaffirms the allegations contained in the above paragraphs 1
through 31, as if fully set forth herein.

42. Defendant engaged in and allowed policies and practices that willfully, intentionally, and
unlawfully discriminated against Plaintiff based on her national origin. Defendant has
engaged in a pattern of continuous discrimination against Plaintiff because she is of Haitian
national origin.

43. Defendant was aware that Plaintiff was singled out for mistreatment in a discriminatory
manner because of her national origin. Defendant participated in, were aware of, and/or
allowed the discrimination. Defendant knew such actions were unlawful but acted in

reckless disregard of the law.
Case 0:20-cv-62133-CMA Document 1 Entered on FLSD Docket 10/20/2020 Page 7 of 8

44. Defendant’s conduct complained of here was willful and in disregard of Plaintiff's
protected rights.

45. Plaintiff would have continued in her employment with Defendant, entitled to her wages
and benefits, but for the discriminatory conduct of Defendants.

46. As a direct and proximate result of Defendants’ discriminatory acts and/or omissions,
Plaintiff suffered an adverse employment action, constructive discharge, based on her
national origin.

47. The conduct of Defendant, by and through the conduct of its employees, agents, and/or
representatives, and the Defendant’s endorsement of discriminatory activities, and
Defendant’s failure to address, mitigate, and/or take remedial actions to prevent such
discrimination toward Plaintiff, deprived Plaintiff of her statutory rights under federal and
state law.

48. As a result of Defendant’s acts and/or omissions, Plaintiff suffered both irreparable injury
and compensable damages.

49. Plaintiff was forced to retain undersigned counsel to prosecute his claims and is entitled to

attorneys’ fees pursuant to 42 U.S.C.A. § 1988, the Civil Right Attorneys Fee Award Act.

WHEREFORE, Plaintiff, Lovely Lange, respectfully requests this Honorable Court enter

judgment for Plaintiff and against Defendants containing the following relief:

a. A declaratory judgment that the aforementioned actions, conduct, and practices of
Defendants violate the laws of the United States and the State of Florida;
b. An award of damages in an amount to be determined at trial, plus pre-judgment interest,

to compensate Plaintiff for all monetary and or economic harm;
Case 0:20-cv-62133-CMA Document 1 Entered on FLSD Docket 10/20/2020 Page 8 of 8

c. Anaward of damages in an amount to be determined at trial, plus pre-judgment interest,
to compensate Plaintiff for all non-monetary and/or compensatory harm, including, but
not limited to, compensation for his mental anguish, humiliation, embarrassment,
stress, anxiety, emotional pain and suffering, emotional distress, and /or physical
injuries;

d. An award of damages for any and all other monetary and/or non-monetary losses
suffered by Plaintiff in an amount to be determined at trial, plus pre-judgment interest;

e. Anaward of punitive damages;

f. An award of costs that Plaintiff has incurred in this action, as well as Plaintiff's
reasonable attorneys’ fees to the fullest extent permitted by law; and

g. Such other and further relief as the Court may deem just and proper.

DEMAND FOR JURY TRIAL
Plaintiff hereby demands a jury trial on all causes of action and claims.

Respectfully submitted,

GALLARDO LAW OFFICE, P.A.
Attorney for Plaintiff

8492 SW 8" Street

Miami, Florida 33144

Telephone (305) 261-7000
Facsimile (786) 261-0088

By: AA 7

Elvis J. Adan, Edd.
Florida Bar No. 24223
Email: elvis.adan@gallardolawyers.com
